DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/27/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  phase shifting component  and the power electronic  system  recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 The specification discloses on page 11 that figure 4 illustrate  a phase shifting component 140 connected to the input  ports 102.   A phase shifting component  140 is not shown connected to the input ports 102.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 7, 19 and 20  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regards to claim 4, applicant recites “ an input signal” in line 3 of the claim. How does this input signal relate the previous input signal  disclosed in claim 1? 
With regards to claim 5, applicant recites “ a power  amplifier” in line 6 of the claim. How does this power amplifier  relate the previous  disclosed plurality of power  amplifiers of claim 1?
With regards to claim 7 , applicant recites “ a total number of input ports “ in line 2 of the claim.  How do these  input ports relate the previous input ports  disclosed in claim 1?
With regards to claim 19, applicant recites “ an input signal” in line 2 of the claim. How does this input signal relate the previous input signal  disclosed in claim 16?
With regards to claim 20, applicant recites “ a power  amplifier” in line 6 of the claim. How does this power amplifier  relate the previous  disclosed plurality of power  amplifiers of claim 16?
With regards to claim 20 , applicant recites “ a total number of input ports “ in line 2 of the claim.  How do these  input ports relate the previous input ports  disclosed in claim 1?
Allowable Subject Matter
Claims 1-3, 6 , 8-18 and 21-32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  With regards to claims 1-3, 6 and 8-15, the prior art  of record  does not  disclose or fairly teach the specific circuit configuration with emphasis  on a plurality of internodal matching sections between receiving nodes in the plurality of cascading receiving nodes, and an output matching section coupled between the output port and a last receiving node in the plurality of cascading receiving nodes, the impedance matching network topology having a simultaneously matched impedance condition between the input ports and the output port, achieved by a} calculating a current from each input port and seen at each receiving node, and b}) calculating an impedance of each coupling element, each internodal matching section, and the output matching section for a desired bandwidth for a specific broadband frequency response, so that a load impedance at the output port is equal to an impedance seen at each input port; and a phase shifting component configured at one or more of the input ports to adjust a difference in signal phase between each input signal at each input port, so that the input signal seen at each receiving node has the same signal phase; and a power electronics system coupled to the output port and configured to operate at  simultaneously-matched impedance condition for the desired bandwidth.

  With regards to claims 16-18  and 21-32, the prior art  of record  does not  disclose or fairly teach the specific method with emphasis  simultaneously matching an impedance condition across a network topology between the plurality of input ports and an output port to produce a specific broadband frequency response, the network topology comprised of a plurality of impedance matching sections between each input port and the output port, plurality of impedance matching sections including a coupling element configured between each input port and a receiving node in a plurality of cascading receiving nodes, a plurality of internode matching sections between receiving nodes in the plurality of cascading receiving nodes, and an output matching section coupled between the output port and a last receiving node in the plurality of cascading receiving nodes, by calculating a current seen at each receiving node, and calculating an impedance of each coupling element, each internodal matching section, and the output matching section for a desired bandwidth for the specific broadband frequency response, so that a load impedance at the output port is equal to an impedance seen at each input port; adjusting a difference in signal phase between each input signal at each input port, so that the input signal seen at each receiving node has the same signal phase; and generating an output signal for a power electronics system coupled to the output port that is configured to operate at the impedance condition for the desired bandwidth.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Kenington US Patent 6,844,793 (of record )  discloses a circuit  comprising: a plurality of power amplifiers  (P1-P8);  a eight way combiner 6 (i.e. a power combiner circuit) , comprising: a plurality of input ports, each input port receiving an input signal from a power amplifier among the plurality of power amplifiers; an impedance matching network topology configured between the plurality of input ports and an output port RF OUT , including a plurality of impedance transforming elements 41-48  between each input port and the output port, linking  elements 61-62 (i.e.  a coupling element)  configured between each input port and a node in a plurality of nodes, and  delay lines 21-28 (i.e. a phase shifting component ) configured at one or more of the input ports to adjust a difference in signal phase between each input signal at each input port.
Maeda et al US Patent 6,005,442 discloses a divider/combiner.     Maeda et al states column 2; lines 27-53,  “The Wilkinson type power divider shown in FIG. 2 includes: nodes 201, 202, 203 and 204; transmission lines 211, 212 and 213; and resistors 221 and 222. In order to simultaneously realize the impedance matching and the isolation, the lengths of the transmission lines 211, 212 and 213 must be set at about4. Thus, the transmission line 213 must be laid out in a meander line shape. However, as the division number becomes larger, it becomes more and more difficult to lay out the transmission lines so that all of these lines have an equal length.
 In conventional RF power dividers/combiners, it has been difficult to simultaneously realize an impedance matching and an isolation if an impedance having an imaginary component (i.e., a reactance component) is connected to either an input node or an output node. That is to say, it is a novel idea conceptualized by the present inventors for the first time that an impedance matching and an isolation are simultaneously  realized even if an impedance having a reactance component is connected to either an input node or an output node, as will be described later.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





December 14, 2022
/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        
/HAFIZUR RAHMAN/Primary Examiner, Art Unit 2843